Title: To George Washington from Richard Peters, 15 October 1776
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] October 15th 1776

The Board of War have endeavoured to form an exact Acct of Ordinance Stores, in the several Departments, as well as of those in the Magazine under their immediate Notice here, But from the Want of accurate Returns they have not yet been enabled to accomplish their Design. If these Returns were made

monthly the Board would be enabled in some degree to anticipate the Wants of Amunition in the Army and keep up the supply as far as may be in their power. I have it in Direction to request your Excellency will order a Return to be forthwith made of all Ordinance Stores in your Department and that you would be pleased to direct as exact Returns to be made monthly as the situation of the Army will admit. As well as Accounts of the Men, as to their Numbers and Capacity to do Duty, Returns should, if possible, be made of their Arms & Accoutriments & also of the Rations drawn from the Commissary of Provisions as it has been said that Regiments not half full draw their Rations as if they were complete; with how much Justice this has been said cannot be clearly known but if monthly Returns were made from the Commissaries Office of the Rations drawn by each Regiment, the Returns from the Adjutant General would shew whether they had exceeded in their Number of Rations what they were justly entitled to. A List of the Army is making out wherein at one View every thing relating to each Regiment will be seen. But the fluctuating State of the Army has prevented that Accuracy which it is hoped will be shewn in the Millitary Affairs of the Continent when they shall, by the new Establishment, be put upon a more permanent, & of Course a more respectable Footing. I have the Honour to be with the greatest Respect Your very obedt humble Servant

Richard Peters Secy

